Citation Nr: 1450489	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a hip disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for residuals of cold injury to the feet.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a hip disorder, a low back disability, the residuals of cold injury to the feet, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed April 1983 rating decision denied service connection for flat feet with metatarsalgia.

2.  Evidence added to the record since the April 1983 rating decision raises a reasonable possibility of substantiating the claim for service connection for flat feet with metatarsalgia.  

3.  The Veteran's pes planus with metatarsalgia, including residuals of bilateral bunionectomy and Morton's neuroma, is shown to have developed as a result of service.

4.  A present bilateral shin splint disability is not shown by the evidence of record.

5.  The Veteran has presented competent and credible evidence that he has experienced hemorrhoids since active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for flat feet with metatarsalgia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The Veteran's pes planus with metatarsalgia, including residuals of bilateral bunionectomy and Morton's neuroma, was incurred as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  A bilateral shin splint disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The Veteran's hemorrhoid disability was incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2009, August 2009, and October 2009.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The Veteran was provided notice as to these matters by correspondence dated in March 2009.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As indicated above, the Veteran was afforded a personal hearing.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  The record was even held open to provide him the opportunity to submit evidence relevant to his appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An April 1983 rating decision denied service connection for flat feet (pes planus) with metatarsalgia.  Specifically, the RO determined that the Veteran's bilateral foot disability preexisted his active service and was permanently aggravated in service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  The evidence added to the record since April 1983 includes a November 2011 VA examination report noting the examiner's opinion that the Veteran developed pes planus with metatarsalgia during active service.

The Board finds that the evidence received since the April 1983 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened. 

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. § 1153 (West 2002).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Shin splints and hemorrhoids are not chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has foot problems, bilateral shin splints, and hemorrhoids as a result of active service.  He asserts that his foot problems began during service because he was provided foot wear that did not fit properly.  He stated he experienced shin splints in basic training, but denied having received any treatment for shin splints during or after service.  He testified that he had bleeding hemorrhoids during active service in Korea.  He explained that he really didn't understand what hemorrhoids were and never sought out treatment.  He also intimated that he was embarrassed to seek treatment.

In an October 2009 statement R.A. recalled having served with the Veteran in Korea and recalled that he had experienced foot problems and hemorrhoids.  In an April 2011 statement the Veteran asserted that lifting concrete beams in service had contributed to his hemorrhoid disorder.  He also stated that he had been denied employment after service because he failed a physical examination, including as a result of hemorrhoids.

Service treatment records show that no abnormalities, including to the feet, were noted upon enlistment examination in November 1960.  A January 1961 hospital report included diagnoses of mild flat foot and osteochondrosis to the metatarsal head (metatarsalgia).  The disorders were noted to have existed prior to service (EPTS).  In his September 1963 report of medical history the Veteran noted having had stomach, liver, or intestinal trouble and foot trouble, but he denied any history of piles or rectal disease, bone, joint, or other deformity, and lameness.  The examiner noted that the Veteran reported his stomach ached when he missed meals and that he used arch supports.  A September 1963 separation examination revealed a normal clinical evaluation of the anus and rectum, feet, and lower extremities.  

Private treatment records dated in January 1968 noted the Veteran complained of bleeding hemorrhoids for several years.  The examiner noted internal hemorrhoids and thrombosed external hemorrhoids with bleeding.  A January 1986 report noted he underwent hemorrhoid banding.  No opinion as to etiology was provided.

VA examination in November 2011 included diagnoses of status post bilateral bunionectomy with Morton's neuroma.  The examiner summarized the pertinent evidence of record and stated it was his opinion that the Veteran's status post bilateral bunionectomy began in service with initial pes planus with resultant metatarsalgia that after service progressed to bunion formation hallux valgus.  His Morton's neuroma was noted to be a foot neuralgia caused by his pes planus.  

Based upon the evidence of record, the Board finds that the Veteran's pes planus with metatarsalgia, including residuals of bilateral bunionectomy and Morton's neuroma, is shown to have developed as a result of service.  A November 1960 enlistment examination revealed a normal clinical evaluation of the feet and the Veteran denied any foot trouble in his report of medical history.  Although a January 1961 hospital report noted the Veteran's flat feet and metatarsalgia had existed prior to service, no rationale for the opinion was provided.  Emphasis is placed on the finding that the Veteran is presumed to have been sound upon service entrance.  Clear and unmistakable evidence to rebut that presumption has not been presented.  Rather, the Board finds the November 2011 VA examiner's opinion is persuasive that the Veteran's pes planus with metatarsalgia had its initial onset during active and that his residuals of bilateral bunionectomy and Morton's neuroma developed due to that disorder.  Service connection for the Veteran's bilateral foot disability must thereby be granted.

Turning to the Veteran's hemorrhoid disability, the Board again notes that his service treatment records are absent any complaints, treatment, or diagnosis of hemorrhoids.  His service discharge exchange was essentially normal with respect to relevant evidence of hemorrhoids.  However, the Veteran is deemed more than competent to recall having rectal bleeding and pain in service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (even disabilities not subject to lay diagnosis may have symptoms detectable by a lay person).  Reference is also made to records from as early as 1968 (5 years post-discharge) document the diagnosis of hemorrhoids as well as his report of experiencing the symptoms of hemorrhoids, i.e., bleeding, for many years.  He repeated that history in 1986 and in the 1990s.  Such strongly supports the credibility of his current statement that he had bleeding in service.  Moreover, although he is not necessarily competent to diagnose hemorrhoids, the medical findings that relate rectal bleeding to hemorrhoids is persuasive.  In other words, the competent and credible evidence of record supports the finding that the Veteran has experienced the symptoms of hemorrhoids since his active service.  Service connection for hemorrhoids is granted.

The Board finds, however, that a present bilateral shin splint disability is not shown by the evidence of record.  The Veteran has denied having received any treatment for this disorder in service and he has described no present specific signs or symptoms attributable to a shin splint disability.  The available treatment and examination records are negative for complaint, diagnosis, or treatment for shin splints.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Shin splint disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any such special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence in this case does not constitute competent medical evidence and lacks probative value.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The Board finds there is no competent evidence of a present shin splint disability in this case.  Therefore, the service connection claim for shin splints must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claim for bilateral shin splints.


ORDER

The application to reopen a claim for entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for bilateral pes planus with metatarsalgia, including residuals of bilateral bunionectomy and Morton's neuroma, is granted.

Entitlement to service connection for bilateral shin splints is denied.

Entitlement to service connection for hemorrhoids is granted.


REMAND

Additional development is required of the remaining issues on appeal.  The Board notes that the Veteran has reported having sustained back injuries in service, including as a result of having fallen in a hole and while loading concrete beams.  In an October 2009 statement R.A. recalled having served with the Veteran in Korea and that he had hurt his back moving reinforced concrete beams.  Private treatment records dated in February 1975 noted he complained of intermittent pain in the upper back and neck for 10 years.  A February 2007 report noted X-ray studies revealed very mild anterolisthesis of L4 and lumbar spine osteoarthritis in the posterior elements at L4 and L5.  As the available evidence shows the Veteran sustained a back injury in service, a VA medical opinion is required to address whether a present back disorder developed as a result of service.  The issues of entitlement to service connection for hip and low back disorder should also include consideration of secondary service connection as a result of the now service-connected bilateral pes planus with 

As to the issue of entitlement to service connection for the residuals of cold injury to the feet, the Veteran has reported having been exposed to prolonged periods of cold weather while serving in Korea.  In an April 1983 statement his sister recalled that he had complained that his feet had gotten so cold that it was painful to walk.  A November 2009 private treatment report also noted the Veteran complained of cold sensitivity to the feet since active service.  As this claim has not been addressed by VA examination, further action is required.  

As to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board finds that the Veteran has not been provided adequate notice concerning a posttraumatic stress disorder (PTSD) claim based upon a personal assault.  Regulations provide, in pertinent part, that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2014).  Further action to provide corrective notice as to this matter is required prior to appellate review.  Appropriate development must be conducted upon receipt of credible supporting evidence of the claimed stressor.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded new VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must notify the Veteran that a PTSD claim based on in-service personal assault may be established based upon evidence from sources other than service records and that evidence of behavior changes may constitute credible supporting evidence of the stressor.  He must be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The AOJ should associate any relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present hip and/or low back disorders as a result of service, to include as secondary to service-connected bilateral pes planus with metatarsalgia.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present residuals of cold injury to the feet as a result of service.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


